UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-2567



TONY EUGENE BARNETT,

                                             Plaintiff - Appellant,

          versus

BURLINGTON INDUSTRIES, INC.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. H. Brent McKnight, Magis-
trate Judge. (CA-94-128)


Submitted:   December 12, 1995            Decided:   January 5, 1996


Before HALL, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Tony Eugene Barnett, Appellant Pro Se. William Pinkney Herbert
Cary, BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro,
North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order granting

Appellee summary judgment in this employment discrimination action.

We have reviewed the record and the magistrate judge's opinion* and
find no reversible error. Accordingly, we affirm on the reasoning

of the magistrate judge. Barnett v. Burlington Indus., No. CA-94-

128 (W.D.N.C. Oct. 26, 1994). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




    *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C.A. § 636(c)(1) (West 1993). Subsequent
to issuance of the magistrate judge's final order and Barnett's
appeal from that order, the district court issued an order dis-
missing Barnett's complaint under 28 U.S.C. § 1915(d) (1988). We,
however, have jurisdiction only to review the order of the magis-
trate judge, because the parties did not consent to an appeal to
the district court judge under 28 U.S.C.A. § 636(c)(4) (West 1993),
and Barnett properly exercised his right to appeal directly to this
court under § 636(c)(3).

                                2